PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ramirez, John, Edward
Application No. 16/991,964
Filed: 12 Aug 2020
For: Flexible Inline Pilaster Wick
Docket No. 046-002-US
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, filed May 18, 2021, which is being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181".  This is not a final agency decision within the meaning of 5 USC 704.

The above-identified application was held abandoned for failure to timely pay $300 for 12 total claims over 20, and the $205 surcharge for multiple dependent claims, in reply to the Notice to File Missing Parts Mailed August 20, 2020.  This Notice set an extendable period for reply of two months.  Applicant filed a reply on August 26, 2020, in which he asserted the Notice to File Missing Parts was mailed in error, because the application as filed had a total of 17 claims.  In response, the Office mailed a Notice of Incomplete Reply on August 31, 2020.  This Notice did not set a new period for response, but rather indicated that the period for response continued to run from the mail date of the August 20, 2020 Notice.  On March 10, 2021, Applicant filed an Amendment, correcting the claims to not be multiple dependent claims.  However, the Amendment was not timely because it was not accompanied by the required five month extension of time.  Accordingly, the application became abandoned by operation of law on October 21, 2020.  The Office mailed a courtesy Notice of Abandonment on June 14, 2021.

With the instant petition, Applicant argues that there were not in fact 12 total claims over 20 present on filing, but rather 11.  However, this argument was not timely made in response to the Notice, and it is undisputed that Applicant failed to timely pay the fees for 11 total claims over 20.  Furthermore, as set forth above, Applicant’s Amendment correcting the claims was not timely filed in response to the August 20, 2020 Notice because the Amendment was not accompanied by a five month extension of time.  



	Where an applicant contends that the application is not in fact abandoned (e.g., there is 	disagreement as to the sufficiency of the reply, or as to controlling dates), a petition under 	37 CFR 1.181(a) requesting withdrawal of the holding of abandonment is the appropriate 	course of action, and such petition does not require a fee.  Where there is no dispute as 	to whether an application is abandoned (e.g., the applicant’s contentions merely 	involve the cause of abandonment), a petition under 37 CFR 1.137 (accompanied by 	the appropriate petition fee) is necessary to revive the abandoned application 	(emphasis added).

The Office did not make an error in holding the application abandoned.  While arguably the Notice to File Missing Parts was in error regarding the amount of the fees due, it is undisputed that fees were in fact due for 11 total claims over 20, and those fees not paid.  As such, the holding of abandonment was proper and will not be withdrawn.

If reconsideration of this decision is not sought, Applicant may file a petition to revive the abandoned application.  

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  
						
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions